Exhibit 10.5(b)
ATMOS ENERGY CORPORATION
CHANGE IN CONTROL SEVERANCE AGREEMENT
TIER II
     THIS AGREEMENT (the “Agreement”) made and entered into as of
                    , by and between ATMOS ENERGY CORPORATION, a Texas and
Virginia corporation (the “Company”), and
                                                            (“Executive”).
WITNESSETH:
     WHEREAS, the Company recognizes that the current business environment makes
it difficult to attract and retain highly qualified executives unless a certain
degree of security can be offered to such individuals against organizational and
personnel changes which frequently follow Changes in Control (as defined below)
of a corporation; and
     WHEREAS, even rumors of acquisitions or mergers may cause executives to
consider major career changes in an effort to assure financial security for
themselves and their families; and
     WHEREAS, the Company desires to assure fair treatment of its key executives
in the event of a Change in Control and to allow them to make critical career
decisions without undue time pressure and financial uncertainty, thereby
increasing their willingness to remain with the Company notwithstanding the
outcome of a possible Change in Control transaction; and
     WHEREAS, the Company recognizes that its key executives will be involved in
evaluating or negotiating any offers, proposals or other transactions which
could result in Changes in Control of the Company and believes that it is in the
best interest of the Company and its stockholders for such key executives to be
in a position, free from personal financial and employment considerations, to be
able to assess objectively and pursue aggressively the interests of the Company
and its stockholders in making these evaluations and carrying on such
negotiations; and
     WHEREAS, the Board of Directors of the Company (the “Board”) believes it is
essential to provide the Executive with compensation arrangements upon a Change
in Control which provide the Executive with individual financial security and
which are competitive with those of other corporations, and in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.
     NOW, THEREFORE, in consideration of the mutual premises and conditions
contained herein, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     1. TERM. This Agreement shall be effective immediately upon its execution,
but, anything in this Agreement to the contrary notwithstanding, neither this
Agreement nor any of its provisions shall be operative unless and until there
has been a Change in Control of the Company, as such term is defined below. The
term of this Agreement shall end on the third anniversary of the date of
execution of this Agreement; provided, however, that commencing on the date one
year after the date hereof, and on each annual anniversary of such date (such
date and each annual anniversary thereof is hereinafter referred to as the
“Renewal Date”), the term of this Agreement shall be automatically extended so
as to terminate three years from such Renewal Date, unless at least thirty
(30) days prior to the Renewal Date the Company shall give written notice that
the term of the Agreement shall not be so extended; and provided, further, that
after a Change in Control of the Company during the term of this Agreement, this
Agreement shall remain in effect until three years after the Change in Control
or until all of the obligations of the parties hereunder are satisfied,
whichever occurs later.
     2. CHANGE IN CONTROL.
          2.1 Change of Control Events. For purposes of this Agreement, a
“Change in Control” of the Company occurs upon a change in the Company’s
ownership, its effective control or the ownership of a substantial portion of
its assets, as follows:
     (a) Change in Ownership. A change in ownership of the Company occurs on the
date that any “Person” (as defined in Section 2.2(b) below), other than (1) the
Company or any of its subsidiaries, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, (3) an underwriter temporarily holding stock pursuant to an offering
of such stock, or (4) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s stock, acquires ownership of the Company’s stock
that, together with stock held by such Person, constitutes more than 50% of the
total fair market value or total voting power of the Company’s stock. However,
if any Person is considered to own already more than 50% of the total fair
market value or total voting power of the Company’s stock, the acquisition of
additional stock by the same Person is not considered to be a Change of Control.
In addition, if any Person has effective control of the Company through
ownership of 30% or more of the total voting power of the Company’s stock, as
discussed in paragraph (b) below, the acquisition of additional control of the
Company by the same Person is not considered to cause a Change in Control
pursuant to this paragraph (a); or
     (b) Change in Effective Control. Even though the Company may not have
undergone a change in ownership under paragraph (a) above, a change in the
effective control of the Company occurs on either of the following dates:
     (1) the date that any Person acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of the Company’s stock possessing 30 percent or more of the total
voting power of the Company’s stock. However, if any Person owns 30% or

2



--------------------------------------------------------------------------------



 



more of the total voting power of the Company’s stock, the acquisition of
additional control of the Company by the same Person is not considered to cause
a Change in Control pursuant to this subparagraph (b)(1); or
     (2) the date during any 12-month period when a majority of members of the
Board is replaced by directors whose appointment or election is not endorsed by
a majority of the Board before the date of the appointment or election;
provided, however, that any such director shall not be considered to be endorsed
by the Board if his or her initial assumption of office occurs as a result of an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
     (c) Change in Ownership of Substantial Portion of Assets. A change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that a Person acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person) assets of the Company, that
have a total gross fair market value equal to at least 40% of the total gross
fair market value of all of the Company’s assets immediately before such
acquisition or acquisitions. However, there is no Change in Control when there
is such a transfer to an entity that is controlled by the shareholders of the
Company immediately after the transfer, through a transfer to (i) a shareholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock; (ii) an entity, at least 50% of the total value
or voting power of the stock of which is owned, directly or indirectly, by the
Company; (iii) a Person that owns directly or indirectly, at least 50% of the
total value or voting power of the Company’s outstanding stock; or (iv) an
entity, at least 50% of the total value or voting power of the stock of which is
owned by a Person that owns, directly or indirectly, at least 50% of the total
value or voting power of the Company’s outstanding stock.
          2.2 Definitions. For purposes of Section 2.1 above,
     (a) “Person” shall have the meaning given in Section 7701(a)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”). Person shall include
more than one Person acting as a group as defined by the Final Treasury
Regulations issued under Section 409A of the Code.
     (b) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Securities Exchange Act of 1934, as amended.
          2.3 Compliance with Code Section 409A. The provisions of Sections 2.1
and 2.2 shall be interpreted in accordance with the requirements of the Final
Treasury Regulations under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), it being the intent of the parties that this Article 2
shall be in compliance with the requirements of said Code Section and said
Regulations.
     3. TERMINATION OF EMPLOYMENT FOLLOWING CHANGE IN CONTROL. If any of the
events described in Section 2.1 constituting a Change in Control of the

3



--------------------------------------------------------------------------------



 



Company shall have occurred, Executive shall be entitled to the benefits
provided in Article 4 upon the subsequent termination of his employment that
constitutes a separation from service (as defined in Section 1.409A-1(h) of the
Final Treasury Regulations under Code Section 409A, or any successor provision
thereto) (“Separation from Service”), provided that such termination occurs
within three years after a Change in Control of the Company, unless such
termination is (a) because of his death, his “Disability,” or “Retirement” (as
defined in Section 3.1), (b) by the Company for “Cause” (as defined in
Section 3.2), or (c) by Executive other than for “Constructive Termination” (as
defined in Section 3.3) (any such termination qualifying for benefits under
Article 4 hereof being sometimes referred to herein as “CIC Termination”).
     If Executive’s employment with the Company is terminated by the Company for
any reason other than for “Cause” prior to the date on which a Change in Control
occurs (whether or not the Change in Control ever occurs), and such termination
either (1) was at the request or direction of a person who has entered into an
agreement with the Company, the consummation of which would constitute a Change
in Control, or (2) was otherwise in connection with or in anticipation of a
Change in Control (whether or not the Change in Control ever occurs), then for
all purposes hereof, such termination shall be deemed to have occurred
immediately following a Change in Control.
          3.1 Disability; Retirement. Executive’s employment shall be terminated
due to “Disability” if Executive (i) is qualified for disability benefits under
the Atmos Energy Corporation Group Long-Term Disability Plan, as in effect from
time to time; or, (ii) if such Long-Term Disability Plan is not then in
existence, is eligible for Social Security disability benefits.
          Termination by Executive of his employment based on “Retirement” shall
mean termination in accordance with the Company’s retirement policy generally
applicable to its salaried employees, or in accordance with any retirement
arrangement established with Executive’s consent with respect to him.
          3.2 Cause. For the purposes of this Agreement, the Company shall have
“Cause” to terminate Executive’s employment hereunder upon (1) the willful and
continued failure by Executive to substantially perform his duties with the
Company (other than any such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to Executive by the Board which specifically identifies the manner in
which the Board believes that he has not substantially performed his duties, or
(2) the willful engaging by Executive in conduct materially and demonstrably
injurious to the Company, monetarily or otherwise. For purposes of this
Section 3.2, no act, or failure to act, on Executive’s part shall be considered
“willful” if, in Executive’s sole judgment, his action or omission was done, or
omitted to be done, in good faith and with a reasonable belief that his action
or omission was in the best interest of the Company. Notwithstanding the
foregoing, Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters (3/4) of
the entire authorized membership of the Board at a meeting of the Board called
and held for the purpose (after reasonable notice to Executive and an
opportunity for Executive, together with counsel, to be heard before the Board),
finding that in the good faith

4



--------------------------------------------------------------------------------



 



opinion of the Board Executive was guilty of conduct set forth above in clause
(1) or (2) of the first sentence of this Section 3.2, and specifying the
particulars thereof in detail.
          3.3 Constructive Termination. For purposes of this Agreement,
“Constructive Termination” shall mean:
     (a) Without his express written consent, the assignment to Executive of any
duties inconsistent with his positions, duties, responsibilities and status with
the Company immediately prior to a Change in Control, or a change in his
reporting responsibilities, titles or offices as in effect immediately prior to
a Change in Control, or any removal of Executive from or any failure to re-elect
Executive to any of such positions, except in connection with the termination of
his employment for Cause, death, Disability or Retirement or termination of
employment by Executive for reasons other than Constructive Termination;
     (b) A reduction by the Company in Executive’s base salary as in effect on
the date of a Change in Control or as the same may be increased from time to
time thereafter;
     (c) A reduction by the Company in the bonus payable to Executive in any
year below a percentage of Executive’s then base salary equal to the average
percentage of Executive’s base salary represented by the bonuses received by
Executive for the three (3) years (or, if shorter, the years of Executive’s
employment by the Company) immediately preceding the year in which a Change in
Control occurs as percentages of his base salaries in each of such three
(3) years (or shorter number of years). By way of example, but not in limitation
of the provisions of this paragraph (c), assume a Change in Control occurs in
2008, and Executive received bonuses for each of 2005, 2006 and 2007 as follows:
30% of his base salary for 2005; 50% of his base salary for 2006; and 50% of his
base salary for 2007. If Executive receives a bonus for 2008 which is less than
43.33% of his 2008 base salary, Executive may terminate his employment for
“Constructive Termination” under this Section 3.3. If Executive was only
employed during 2006 and 2007, using the same facts as recited herein, Executive
may terminate his employment for “Constructive Termination” if his 2008 bonus
was less than 50% of his 2008 base salary;
     (d) The Company’s requiring Executive to be based anywhere other than
either the Company’s offices at which he was based immediately prior to a Change
in Control or the Company’s offices which are no more than seventy-five
(75) miles from the offices at which Executive was based immediately prior to a
Change in Control, except for required travel on the Company’s business to an
extent substantially consistent with his business travel obligations immediately
prior to the Change in Control (excluding, however, any travel obligations prior
to the Change in Control that are associated with or caused by the Change in
Control events or circumstances), or, in the event Executive consents to any
relocation beyond such seventy-five-mile radius, the failure by the Company to
pay (or reimburse Executive) for all reasonable moving expenses incurred by him
relating to a change of his principal residence in connection with such
relocation and to indemnify Executive against any loss (defined as the

5



--------------------------------------------------------------------------------



 



difference between the actual sale price of such residence and the higher of
(a) his aggregate investment in such residence or (b) the fair market value of
such residence as determined by a real estate appraiser designated by Executive
and reasonably satisfactory to the Company) realized on the sale of Executive’s
principal residence in connection with any such change of residence;
     (e) The failure by the Company to continue in effect any benefit or
compensation plan (including but not limited to any stock option plan, pension
plan, deferred compensation plan, life insurance plan, health and accident plan
or disability plan) in which Executive is participating at the time of a Change
in Control of the Company (or plans providing substantially similar benefits),
the taking of any action by the Company which would adversely affect Executive’s
participation in, payment from, or materially reduce his benefits under any of
such plans or deprive him of any material fringe benefit enjoyed by him at the
time of the Change in Control, or the failure by the Company to provide
Executive with the number of days of paid time off to which he is then entitled
on the basis of years of service with the Company in accordance with the
Company’s normal paid time off or vacation policy in effect immediately prior to
the Change in Control;
     (f) Any failure of the Company to obtain the assumption of, or the
agreement to perform, this Agreement by any successor as contemplated in
Article 5;
     (g) Any purported termination of Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3.4 (and, if applicable, Section 3.2); and for purposes hereof, no such
purported termination shall be effective; or
     (h) The failure of the Company otherwise to honor all the terms and
provisions of this Agreement.
For purposes of this Section 3.3, any good faith determination of “Constructive
Termination” made by Executive shall be conclusive and binding on the parties.
          3.4 Notice of Termination. Any termination pursuant to the foregoing
provisions of this Section (including termination due to Executive’s death)
shall be communicated by written Notice of Termination to the other party
hereto. For purposes hereof, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision herein relied upon and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. In the event that Executive seeks to terminate his employment with
the Company pursuant to Section 3.3, he must communicate his written Notice of
Termination to the Company within sixty (60) days of being notified of such
action or actions by the Company which constitute Constructive Termination.
          3.5 Date of Termination. “Date of Termination” shall mean (i) if this
Agreement is terminated for Disability, thirty (30) days after Notice of
Termination is given

6



--------------------------------------------------------------------------------



 



(provided that Executive shall not have returned to the performance of his
duties on a full-time basis during such thirty (30)-day period); (ii) if
Executive’s employment is terminated pursuant to Section 3.3, the date specified
in the Notice of Termination; and (iii) if Executive’s employment is terminated
for any other reason, the date on which a Notice of Termination is given;
provided, however, in no event shall such Date of Termination be earlier than
the date of the Executive’s Separation from Service.
     4. COMPENSATION UPON TERMINATION.
          4.1 Termination Without Cause or for Constructive Termination. If
Executive suffers a CIC Termination, then, subject to Section 4.2, Executive
shall be entitled, if such CIC Termination occurred within three (3) years of a
Change in Control, to the following benefits:
     (a) The Company shall pay to Executive as severance pay in one lump sum an
amount equal to the product of (i) Executive’s Total Compensation (as defined
below) multiplied by (ii) the number one and one-half (1.5). Such severance pay
shall be paid not later than the tenth (10th) business day following the Date of
Termination, unless Executive is a “specified employee,” as defined in
§1.409A-1(i) of the Final Treasury Regulations under Code Section 409A, or any
successor provision thereto, in which case, such severance pay shall be paid on
the date which is six (6) months following the Participant’s Date of Termination
(or, if earlier, the date of death of the Participant), provided the six months
delay requirements of Code Section 409A otherwise apply to the payments
hereunder. All severance pay that is delayed as provided in this paragraph
(a) shall accrue interest for the period from the tenth (10th) business day
following the Date of Termination until the date such payment is actually made.
Said interest shall be equal to the applicable interest rate as defined in Code
Section 417(e)(3), without regard to the phase-in percentages specified in Code
Section 417(e)(3)(D)(iii), for the November preceding the first day of the
calendar year in which the participant retires or otherwise becomes entitled to
payments without regard to this Section 5.4(c).
For purposes of this Section 4.1(a), Executive’s “Total Compensation” shall mean
the annual base salary being paid to Executive at the Date of Termination plus
Executive’s “Average Bonus.” Executive’s “Average Bonus” shall mean the greater
of (i) the bonus or incentive award pursuant to any annual performance bonus or
incentive compensation plan of the Company (the “Bonus”) last paid to or earned
by Executive immediately prior to his Date of Termination, or (ii) the average
of the highest three Bonuses or incentive awards (whether or not consecutive)
paid to or earned by Executive.
     (b)
     (i) The Company shall continue to provide Executive with all medical,
dental, vision, and any other health benefits which qualify for continuation
coverage under Code Section 4980B ( “COBRA Coverage”), for a period of 18 months
from the Date of Termination. Such benefits shall be equal to or economically
equivalent to the benefits in effect for Executive at the time of the Change in
Control, and the Company shall provide such benefits at the same cost

7



--------------------------------------------------------------------------------



 



to Executive as the cost, if any, charged to Executive for those benefits
immediately prior to the Date of Termination.
     (ii) On the date that Executive is paid the severance pay, as provided for
in Section 4.1(a), the Company shall pay to Executive a lump sum amount equal to
the present value of the cost to the Company of providing Executive, for a
period of 18 months from the Executive’s Date of Termination, with accident and
life insurance benefits, and disability benefits equal to such benefits in
effect for Executive at the time of the Change in Control, with such cost being
determined on the basis of the monthly cost to the Company of providing such
benefits during the month immediately preceding Executive’s Date of Termination
(net of the monthly cost, if any, charged to Executive for those benefits in the
month immediately preceding Executive’s Date of Termination).
          4.2 Limitation on Payments.
     (a) Anything in Section 4.1 to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution made, or benefit
provided, by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable or provided pursuant to the terms hereof
or otherwise) would constitute a “parachute payment” as defined in Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), then the lump sum
severance payment payable pursuant to Section 4.1(a) shall be reduced so that
the aggregate present value of all payments in the nature of compensation to (or
for the benefit of) Executive which are contingent on a change in control (as
defined in Code Section 280G(b)(2)(A)) is one dollar ($1.00) less than the
amount which Executive could receive without being considered to have received
any parachute payment (the amount of this reduction in the lump sum severance
payment is referred to herein as the “Excess Amount”). The determination of the
amount of any reduction required by this Section 4.2 shall be made by an
independent accounting firm (other than the Company’s independent accounting
firm) selected by the Company and acceptable to Executive, and such
determination shall be conclusive and binding on the parties hereto.
     (b) Notwithstanding the provisions of Section 4.2(a), if it is established
pursuant to a final determination of a court or an Internal Revenue Service
proceeding which has been finally and conclusively resolved, that an Excess
Amount was received by Executive from the Company, then such Excess Amount shall
be deemed for all purposes to be a loan to Executive made on the date Executive
received the Excess Amount and Executive shall repay the Excess Amount to the
Company on demand (but no less than ten (10) days after written demand is
received by Executive) together with interest on the Excess Amount at the
“applicable Federal rate” (as defined in Section 1274(d) of the Code) from the
date of Executive’s receipt of such Excess Amount until the date of such
repayment.
          4.3 Mitigation or Set-off of Amounts Payable Hereunder. Executive
shall not be required to mitigate the amount of any payment provided for in this
Article 4 by seeking other

8



--------------------------------------------------------------------------------



 



employment or otherwise, nor shall the amount of any payment provided for in
this Article 4 be reduced by any compensation earned by Executive as the result
of employment by another employer after the Date of Termination, or otherwise.
The Company’s obligations hereunder also shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Executive.
     5. SUCCESSORS; BINDING AGREEMENT.
          5.1 Successors of the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Executive, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if there had been a Change in
Control but no such succession had taken place. Failure of the Company to obtain
such agreement prior to the effectiveness of any such succession shall be a
breach hereof. As used herein, the “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 5.1 or which otherwise becomes bound by all the terms and provisions
hereof by operation of law.
          5.2 Executive’s Heirs, etc. This Agreement shall inure to the benefit
of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Executive should die while any amounts would still be payable to
him hereunder as if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms hereof to his
designated beneficiary or, if there be no such designated beneficiary, to his
estate.
     6. NOTICE. For the purposes hereof, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered or certified mail,
return receipt requested, postage prepaid, addressed to the Company at its
principal place of business and to Executive at his address as shown on the
records of the Company, provided that all notices to the Company shall be
directed to the attention of the Chief Executive Officer of the Company with a
copy to the Secretary of the Company, or to such other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.
     7. MISCELLANEOUS. No provisions hereof may be amended, modified, waived or
discharged unless such amendment, waiver, modification or discharge is agreed to
in writing signed by Executive and such officer as may be specifically
designated by the Board (which shall in any event include the Company’s Chief
Executive Officer). No waiver by either party hereto at any time of any breach
by the other party hereto of, or compliance with, any condition or provision
hereof to be performed by such other party shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not set forth expressly herein.

9



--------------------------------------------------------------------------------



 



     8. VALIDITY. The invalidity or unenforceability of any provisions hereof
shall not affect the validity or enforceability of any other provision hereof,
which shall remain in full force and effect.
     9. NON-EXCLUSIVITY OF RIGHTS. Nothing herein shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, practices, policies or programs provided by the Company and for
which Executive may qualify, nor shall anything herein limit or otherwise affect
such rights as Executive may have under any stock option or other agreements
with the Company. Amounts which are vested benefits or which Executive is
otherwise entitled to receive under any plan, practice, policy or program of the
Company at or subsequent to the Date of Termination shall be payable in
accordance with such plan, practice, policy or program. Notwithstanding the
foregoing provisions of this Article 9, this Agreement contains the entire
agreement of the parties regarding the change in control severance benefits
provided for herein and shall supersede and replace any change in control
severance agreements previously entered into by the parties, and by execution of
this Agreement, the parties understand and agree that any other such agreement
shall be and become null and void.
     10. LEGAL EXPENSES. The Company agrees to pay, upon written demand therefor
by Executive, all legal fees and expenses which Executive may reasonably incur
as a result of any dispute or contest (regardless of the outcome thereof) by or
with the Company or others regarding the validity or enforceability of, or
liability under, any provision hereof (including as a result of any contest
about the amount of any payment pursuant to Article 4), plus in each case
interest at the “applicable Federal rate” (as defined in Section 1274(d) of the
Code). In any such action brought by Executive for damages or to enforce any
provisions hereof, he shall be entitled to seek both legal and equitable relief
and remedies, including, without limitation, specific performance of the
Company’s obligations hereunder, in his sole discretion. The amount of fees and
expenses eligible for reimbursement during a calendar year shall not affect the
fees and expenses eligible for reimbursement in any other calendar year.
Reimbursement of eligible fees and expenses shall be made on or before the last
day of the calendar year following the calendar year in which the fees or
expenses were incurred.
     11. COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     12. GOVERNING LAW. This Agreement shall be governed by and construed under
the laws of the State of Texas.

10



--------------------------------------------------------------------------------



 



     13. CAPTIONS AND GENDER. The use of captions and Article and Section
headings herein is for purposes of convenience only and shall not effect the
interpretation or substance of any provisions contained herein. Similarly, the
use of the masculine gender with respect to pronouns herein is for purposes of
convenience and includes either sex who may be a signatory.
     14. TAX WITHHOLDING. The Company shall have the right to deduct from all
amounts paid in cash or other form under this Agreement any Federal, state,
local or other taxes required by law to be withheld.
     15. AMENDMENT. The Company reserves the right, in its sole discretion, to
amend this Agreement in any manner it deems necessary or desirable in order to
comply with or otherwise address issues resulting from Code Section 409A or
related Treasury regulations issued thereunder.
     IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the
day and year first above written.

            ATMOS ENERGY CORPORATION
      By:           Robert W. Best        Chairman and Chief Executive Officer 
   

            EXECUTIVE
            Name:              

11